Case 2:17-cr-00583-JMA Document 116 Filed 09/02/20 Page 1 of 1 PageID #: 1563




                              EDELSTEIN & GROSSMAN
                                      Attorneys at Law
                                 501 Fifth Avenue, Suite 514
                                    New York, NY 10007
                                     Tel: (212) 871-0571
                                     Fax: (212) 922-2906
                               jonathan.edelstein.2@gmail.com
                                            ______

                                                                               September 2, 2020
VIA ELECTRONIC CASE FILING
Hon. Joan M. Azrack
United States District Court
Eastern District of New York
924 Federal Plaza
Central Islip, NY 11722


              Re: United States v. Trimarco, Docket No. 17-CR-583 (S-1) (JMA)


Your Honor:

        Pursuant to this Court’s recent scheduling order, please be advised that the undersigned
will not file a motion in limine with respect to the text messages at this time. Instead, defendant
will reserve for trial all evidentiary objections to those messages, and reserve the right to make
such objections as are appropriate depending on which messages (if any) the government seeks to
offer in evidence and the adequacy of the foundation laid for them.

       The Court’s consideration in this matter is appreciated.

                                                                    Respectfully submitted,

                                                                    /s/ Jonathan I. Edelstein

                                                                    Jonathan I. Edelstein

                                                                    /s/ Dennis J. Ring

                                                                    Dennis J. Ring
                                                                    Attorneys for Defendant


Cc:    All Counsel (Via ECF)
